Citation Nr: 0033180	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The appellant had active service from May 1964 to August 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 administrative decision 
by the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 1999, a statement of the 
case was issued in July 1999, and a substantive appeal was 
received in September 1999.  The appellant is not represented 
in this matter.


REMAND

On a VA Form 9 received in October 1999, the appellant 
indicated that he wanted a hearing before the BVA at the RO.  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.  The appellant should 
be notified of the date, time and place 
of the hearing, and a copy of the 
notification letter should be associated 
with the claims file.

The purpose of this remand is to afford the appellant his 
right to a hearing, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


